UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1562


LINWOOD GRAY,

                Plaintiff - Appellant,

          v.

HOWARD L. STERN; SANDRA M. STERN,

                Defendants – Appellees,

          and

PEOPLES BANK OF MARYLAND,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Catherine C. Blake, Chief District
Judge. (8:13-cv-02219-CCB)


Submitted:   October 21, 2014              Decided:   October 23, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Linwood Gray, Appellant Pro Se. Alvin Frederick, Daniel Russell
Hodges, ECCLESTON & WOLF, PC, Hanover, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Linwood   Gray      appeals        the    district    court’s      order

dismissing his civil action as untimely filed.                  We have reviewed

the record and find no reversible error.               Accordingly, we affirm

for the reasons stated by the district court.                    Gray v. Stern,

No. 8:13-cv-02219-CCB (D. Md. May 7, 2014).                    We dispense with

oral   argument   because      the    facts    and    legal     contentions    are

adequately    presented   in    the    materials      before    this   court    and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2